Exhibit 10.1

 

LEASE AGREEMENT

 

This LEASE AGREEMENT (this “Agreement”), is made this 29th day of December, 2010
and effective as of January 1, 2011 (the “Effective Date”), by and between TERRA
NITROGEN COMPANY, L.P., a Delaware limited partnership, with an address at CF
Industries Holdings, Inc., 4 Parkway North, Suite 400, Deerfield, Illinois 60015
(“Landlord”), and CF INDUSTRIES, INC., a Delaware corporation, with an address 4
Parkway North, Suite 400, Deerfield, Illinois 60015 (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Tenant owns certain real properties more particularly described on
Schedule 1 attached hereto (the land and any improvements located thereon, each
a “Property” and together the “Properties”);

 

WHEREAS, Landlord has agreed to lease to Tenant, and Tenant has agreed to lease
from Landlord, the Properties;

 

THEREFORE, in consideration of the premises and covenants, conditions, and
agreement contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Landlord and Tenant, Landlord
and Tenant do hereby enter into this Agreement and agree as follows:

 

1.             Lease.  Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Properties pursuant to the terms and conditions
hereof.

 

2.             Term.  Subject to the terms hereof, the term of this Agreement
shall be from the Effective Date and extending for a period of one (1) year. 
Thereafter, the term shall be automatically extended for successive periods of
one (1) year each, unless terminated by any party hereto at the end of such one
(1) year period upon at least ninety (90) days’ prior written notice to the
other.

 

3.             Rent.       Tenant shall pay to Landlord base rent (“Base Rent”)
in advance, on a quarterly basis, in an amount equal to $109,000.  In addition,
Tenant shall pay as additional rent (“Additional Rent” and together with Base
Rent, the “Rent”) all costs, expenses, and obligations of every kind or nature,
incurred by Lessee and relating to the use, occupancy and operation of the
Properties which may arise or become due during the Term (including, without
limitation, real estate taxes and insurance), and shall indemnify and hold
harmless the Landlord from and against the same.  Additional Rent shall be paid
as the same become due and payable by Tenant directly to the applicable taxing
authority, service provider, utility provider or otherwise.  Landlord shall
invoice Tenant for any amounts that Landlord incurs in connection with its
ownership, or Tenant’s use, occupancy and operation, of the Properties and such
amounts shall be due and payable within ten (10) business days of receipt of
such invoice.

 

4.             Use.  The Properties shall be used by Tenant for any purpose
permitted by applicable law and for no other purpose.  Tenant shall comply with
and observe all federal, state, county, city, village and other laws, statutes,
rules, orders, regulations and ordinances affecting the Properties, including
the improvements thereon, or the occupancy, operation or use thereof (whether or
not any such laws, statutes, charters, rules, orders, regulations and ordinances
which may be hereafter enacted involve a change of

 

--------------------------------------------------------------------------------


 

policy on the part of the governmental body enacting the same), and with all
rules, orders and regulations of the fire insurance carriers, bureaus or other
similar organization for prevention of fire or correction of hazardous
conditions.

 

5.             Condition of Properties.  Tenant shall maintain and keep the
Properties in as good order and condition as existed on the Effective Date,
ordinary wear and tear, damage by fire or other casualty, and damage caused by
the acts of Landlord, its agents, employees, invitees and permittees excepted. 
In addition, Tenant shall promptly and, at Tenant’s sole cost and expense, make
all repairs to the Properties whenever damage or injury thereto shall occur as a
result of the acts of Tenant, its agents, employees, invitees and permittees.

 

7.             Assignment of Agreement.  This Agreement shall not be assigned
(by law or otherwise), subleased, encumbered or otherwise transferred by Tenant,
nor shall Tenant allow the Properties to be occupied or used by any person or
entity other than Tenant, without consent of Landlord.  Any sale, transfer or
disposition of any Property by Landlord shall be made subject to the terms of
this Agreement.

 

8.             Defaults; Remedies.  Tenant shall be in default under this
Agreement if Tenant fails to observe or perform any of the covenants, conditions
or provisions of this Agreement to be observed or performed by Tenant, where
such failure shall continue for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than ten (10) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commenced such cure within said ten (10) day period and thereafter diligently
prosecutes such cure to completion.  In the event of a default by Tenant under
this Agreement which remains uncured after the expiration of any applicable cure
period, Landlord may, in addition to any and all other remedies available at law
and equity, terminate this Agreement by delivering written notice thereof to
Tenant whereupon this Agreement shall be deemed null and void upon the fifth
(5th) day following Tenant’s receipt of such notice.

 

9.             Tenant Indemnification.  Tenant shall protect, indemnify, save
harmless and, at Landlord’s option, defend Landlord from and against all
liabilities, obligations, claims, damages, penalties, causes of action,
judgments, costs and expenses (including, but not limited to, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Landlord during the Term by reason of (a) any accident or injury to or death of
persons or loss of or damage to property occurring on or about the Properties or
any part thereof or (b) any negligence or tortious act on the part of Tenant or
any of its agents, contractors, sublessees, Tenants, concessionaires or
invitees.

 

10.           Successors and Assigns.  The agreements, terms, covenants and
conditions contained in this Agreement to be made or to be performed by the
parties hereunder shall be binding on and inure to the benefit of their
respective successors and permitted assigns.

 

11.           Severability.  The invalidity of any provision of this Agreement
as determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

12.           Incorporation of Prior Agreements; Amendments.  This Agreement
contains all agreements of the parties with respect to the subject matter of
this Agreement.  No prior agreement or understanding pertaining to any such
matter shall be effective.  This Agreement may only be modified by a written
instrument executed by each of the parties hereto.

 

14.           No Oral Waiver, No Continuing Waiver.  No waiver of any provision
or condition of this Agreement by any party shall be valid unless in writing
signed by such party.  No delay or omission of either party in exercising any
right accruing upon any default of the other party shall impair any such right

 

2

--------------------------------------------------------------------------------


 

or be construed to be a waiver thereof, and every such right may be exercised at
any time during the continuance of such default.  A waiver by either of the
parties of a breach or a default under any of the terms and conditions of this
Agreement by the other party shall not be construed to be a waiver of any
subsequent breach or default, or of any other term or condition of this
Agreement.

 

15.           Choice of Law; Jurisdiction.  This Agreement shall be governed by
the laws of the State of Illinois.

 

16.           Relationship of Parties.  This Agreement is not intended to and
does not constitute or result in a partnership or joint venture of any kind
between Tenant and Landlord.

 

17.           Multiple Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile signature, each of which shall be an original and
together shall constitute one and the same document.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

LANDLORD:

 

 

 

TERRA NITROGEN COMPANY, L.P.

 

 

 

By:

TERRA NITROGEN GP INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name:

Douglas C. Barnard

 

 

Its:

Vice President, General Counsel, and Corporate Secretary

 

 

 

 

 

TENANT:

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

Name:

Stephen R. Wilson

 

Its:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DESCRIPTION OF PROPERTIES

 

Blair Terminal

250 Industrial Park Drive

Blair, NE 68008

 

Pekin Terminal

1047 Wesley Road

Creve Coeur, IL 61610

 

--------------------------------------------------------------------------------

 

 